888 So. 2d 730 (2004)
David WEST, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-4107.
District Court of Appeal of Florida, Fifth District.
December 10, 2004.
James B. Gibson, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Ann M. Phillips and Elizabeth C. King, Assistants Attorney General, Daytona Beach, for Appellee.
PLEUS, J.
West appeals his judgment and sentence for failure to register as a sex offender. He argues that the trial court erred by allowing him to plead to this charge when it was undisputed that he lacked knowledge that he was required to register.
The State correctly argues that West failed to preserve this argument because he did not reserve the right to appeal a legally dispositive issue upon entering his nolo contendere plea. §§ 924.051(4), 924.06(3), Fla. Stat. (2003); Fla. R.App. P. 9.140(b)(2). Accordingly, we affirm. Leonard v. State, 760 So. 2d 114, 119 (Fla.2000). Our affirmance is without prejudice to allow West to seek postconviction relief.
AFFIRMED.
SAWAYA, C.J., and SHARP, W., J., concur.